Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 13 is objected to because of the following informalities:  the “a composite electron transport layer on a cathode or a quantum dot light-emitting layer” should be “[[a]] the composite electron transport layer on [[a]] the cathode or [[a]] the quantum dot light-emitting layer”.  

Claim 17 is objected to because of the following informalities:  the “a composite electron transport layer on a cathode or a quantum dot light-emitting layer” should be “[[a]] the composite electron transport layer on [[a]] the cathode or [[a]] the quantum dot light-emitting layer”.  

Claim 19 is objected to because of the following informalities:  the “a composite electron transport layer on a cathode or a quantum dot light-emitting layer” should be “[[a]] the composite electron transport layer on [[a]] the cathode or [[a]] the quantum dot light-emitting layer”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuruta (US 20200303646).

Regarding claim 1. Fig 1 of Tsuruta discloses A quantum dot light-emitting diode, comprising:
an anode 2, a cathode 3, and a quantum dot light-emitting layer 6 arranged between the anode and the cathode; 
wherein a composite electron transport layer 7 is arranged between the cathode and the quantum dot light-emitting layer, and 
the composite electron transport layer contains ([0162]: …complex with…) an electron transport material ([0162]: metal oxide) and an ultraviolet absorbing material ([0162]: triazine derivative).

Regarding claim 2. Tsuruta discloses The quantum dot light-emitting diode of claim 1, wherein the composite electron transport layer comprises: 
an electron transport layer made of the electron transport material ([0162]: metal oxide), and 
an interfacial modification layer made of the ultraviolet absorbing material [0162], wherein the interfacial modification layer is arranged between the electron transport layer and the cathode; or alternatively ([0166]: two or more layers. Thus one of the layers being interfacial modification layer), 
the interfacial modification layer is arranged between the electron transport layer and the quantum dot light-emitting layer (Fig 1, [0166]).

Regarding claim 3. Tsuruta discloses The quantum dot light-emitting diode of claim 1, wherein the composite electron transport layer comprises: 
a first interfacial modification layer, an electron transport layer, and a second interfacial modification layer that are stacked ([0166]: two or more layers. Thus, in more than three layers, bottom layer being a first interfacial modification layer and middle layer being electron transport layer and third being second interfacial modification layer); 
the electron transport layer is made of the electron transport material [0162], and 
the first interfacial modification layer and the second interfacial modification layer are made of the ultraviolet absorbing material [0162], 
wherein the first interfacial modification layer is arranged between the electron transport layer and the cathode (Fig 1, [0162]/[0166]); and 
the second interfacial modification layer is arranged between the electron transport layer and the quantum dot light-emitting layer (Fig 1, [0162]/[0166]).

Regarding claim 6. Tsuruta discloses The quantum dot light-emitting diode of claim 1, wherein the composite electron transport layer is formed by a mixture of the electron transport material and the ultraviolet absorbing material [0162].

Regarding claim 8. Tsuruta discloses The quantum dot light-emitting diode of claim 1, wherein the electron transport material is selected from a metal oxide electron transport material [0162]; and
the ultraviolet absorbing material is at least one [0162] selected from the group consisting of cinnamic acid, a cinnamic acid derivative, salicylic acid, a salicylic acid derivative, methoxyphenone, a methoxyphenone derivative, benzotriazole, a benzotriazole derivative, cyanoacrylic acid, a cyanoacrylic acid derivative, triazine, a triazine derivative [0162], benzoic acid, the benzoic acid derivative, a hindered amine compound, an organic nickel compound, phenylbenzimidazole sulfonic acid, terephthalylidene dicamphor sulfonie acid, drometrizde trisiloxane, butyl methoxydibenzoylmethane, and 3-(4-methylbenzylidene)-camphor.

Regarding claim 10. Tsuruta discloses The quantum dot light-emitting diode of claim 8, wherein the metal oxide electron transport material is at least one selected [0162] from ZnO, TiO2, SnO2, Ta2O3, ZrO2, NiO, TiLiO, ZnAlO, ZnMgO, ZnSnO, ZnLiO, and InSnO.

Regarding claim 11. Tsuruta discloses The quantum dot light-emitting diode of claim 1, wherein an electron injection layer 8 is arranged between the cathode and the composite electron transport layer (Fig 1); and/or
a hole function layer 4/5 is arranged between the anode and the quantum dot light-emitting layer (Fig 1).

Regarding claim 12. Tsuruta discloses A method for fabricating a quantum dot light-emitting diode [0181]-[0236], comprising the following steps:
preparing a composite electron transport layer 7 on a cathode 3 or a quantum dot light-emitting layer 6 (Fig 1), 
wherein the composite electron transport layer contains an electron transport material [0162] and an ultraviolet absorbing material [0162].

Regarding claim 13. Tsuruta discloses The method of claim 12, wherein the step of preparing a composite electron transport layer on a cathode or a quantum dot light-emitting layer comprises:
mixing the electron transport material and the ultraviolet absorbing material to obtain a composite material [0162]; and
depositing the composite material on the cathode or the quantum dot light-emitting layer to obtain the composite electron transport layer formed by a mixture of the electron transport material and the ultraviolet absorbing material [0168].

Regarding claim 14. Tsuruta discloses The method of claim 13, wherein the step of depositing the composite material on the cathode or the quantum dot light-emitting layer to obtain the composite electron transport layer formed by a mixture of the electron transport material and the ultraviolet absorbing material, comprises:
dissolving the composite material in a solvent to prepare a mixed solution [0162], then depositing the mixed solution on the cathode or the quantum dot light-emitting layer, and performing annealing treatment ([0168]: dried and [0196]: 10° C to 50° C, ‘…temperature can reduce the crystallization of various components (…charge-transport material)…’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta (US 20200303646).

Regarding claim 4. Tsuruta discloses The quantum dot light-emitting diode of claim 2, Tsuruta discloses the thickness of electron transport layer is 5 – 200nm. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of thickness of Tsuruta’ interfacial modification layer has overlapped to the claimed range of thickness of 2-90 nm. 
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05. Therefore, the fact that applicant' s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Regarding claim 5. Tsuruta discloses The quantum dot light-emitting diode of claim 3, But Tsuruta does not specifically disclose the first interfacial modification layer has a thickness of 2-90 nm; and the second interfacial modification layer has a thickness of 2-90 nm. 
However, Tsuruta discloses the thickness of multi-layered electron transport layer is 5 – 200 nm. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of thickness of Tsuruta’ each interfacial modification layers has overlapped to the claimed range of thickness of 2-90 nm. 
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05. Therefore, the fact that applicant' s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Regarding claim 16. Tsuruta discloses The method of claim 14, wherein the annealing treatment is performed at a temperature of 10° C. to 50° C [0196] which is overlapped to the claimed range of 25-120° C.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05. Therefore, the fact that applicant' s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

Regarding claim 17. Tsuruta discloses The method of claim 12, wherein the step of preparing a composite electron transport layer on a cathode or a quantum dot light-emitting layer comprises:
But Tsuruta does not explicitly disclose the steps of depositing the electron transport material on the cathode or the quantum dot light-emitting layer to obtain an electron transport layer; and
depositing the ultraviolet absorbing material on the electron transport layer to obtain an interfacial modification layer;
wherein the interfacial modification layer and the electron transport layer form the composite electron transport layer.
However, Tsuruta discloses two or more layers [0166] which means two or more layers are stacked. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Tsuruta’s one of multi-layers being interfacial modification layer and another layer being electron transport layer.

Regarding claim 18. Tsuruta discloses The method of claim 17, wherein the step of depositing the ultraviolet absorbing material on the electron transport layer to obtain an interfacial modification layer comprises:
dissolving the ultraviolet absorbing material in a solvent to obtain an ultraviolet absorbing material-containing solution [0162], then depositing the ultraviolet absorbing material-containing solution on the electron transport layer [0168], and performing annealing treatment ([0168]: dried and [0196]: 10° C to 50° C, ‘…temperature can reduce the crystallization of various components (…charge-transport material)…’).

Regarding claim 19. Tsuruta discloses The method of claim 12, wherein the step of preparing a composite electron transport layer on a cathode or a quantum dot light-emitting layer comprises:
But Tsuruta does not explicitly disclose the steps of depositing the ultraviolet absorbing material on the cathode or the quantum dot light-emitting layer to obtain an interfacial modification layer; and
depositing the electron transport material on the interfacial modification layer to obtain an electron transport layer;
wherein the interfacial modification layer and the electron transport layer form the composite electron transport layer.
However, Tsuruta discloses two or more layers [0166] which means two or more layers are stacked. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Tsuruta’s one of multi-layers being interfacial modification layer and another layer being electron transport layer and then both layers form composite electron transport layer.

Regarding claim 20. Tsuruta discloses The method of claim 19, wherein the step of depositing the ultraviolet absorbing material on the cathode or the quantum dot light-emitting layer to obtain an interfacial modification layer comprises:
dissolving the ultraviolet absorbing material in a solvent to obtain an ultraviolet absorbing material-containing solution [0162], then depositing the ultraviolet absorbing material-containing solution on the cathode or the quantum dot light-emitting layer [168], and performing annealing treatment ([0168]: dried and [0196]: 10° C to 50° C, ‘…temperature can reduce the crystallization of various components (…charge-transport material)…’).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta (US 20200303646) in view of Ueno (US 20120119201).

Regarding claim 7. Tsuruta discloses The quantum dot light-emitting diode of claim 6, Tsuruta discloses the thickness of electron transport layer is 5 – 200nm. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range of thickness of Tsuruta’ composite electron transport layer has overlapped to the claimed range of thickness of 2-170 nm and the electron transport material and the ultraviolet absorbing material are mixed at a molar ratio of (0.05-200):(0.03-90).
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05. Therefore, the fact that applicant' s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
But Tsuruta does not explicitly disclose the electron transport material and the ultraviolet absorbing material are mixed at a molar ratio of (0.05-200):(0.03-90).
However, the claimed mixture ratio of mixture including metal oxide compound is well known in the art. For example, Ueno discloses the overlapped ratio of metal oxide and one of UV absorbing materials [0150].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tsuruta’s device structure to have to Ueno’s mixture ratio for the purpose of proving enhanced transport an electrical charge into a light emitting layer, blocking an electrical charge and thus maintaining the balance between electronic current and hole current and further preventing diffusion of light energy excitons [0003]-[0004].

Regarding claim 15. Tsuruta discloses The method of claim 14, But Tsuruta does not explicitly disclose wherein the mixed solution, the electron transport material has a concentration of 0.05-200 mol/L; and the ultraviolet absorbing material has a concentration of 0.03-90 mmol/L.
However, the claimed mixture ratio of mixture including metal oxide compound is well known in the art. For example, Ueno discloses the overlapped ratio of metal oxide and one of UV absorbing materials [0150].
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05. Therefore, the fact that applicant' s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta (US 20200303646) in view of Dian (US 20150274995). 

Regarding claim 9. Tsuruta discloses The quantum dot light-emitting diode of claim 8, Tsuruta discloses the cyanoacrylic acid derivative [0162] from the listed group of wherein 
the cinnamic acid derivative is at least one selected from the group consisting of octyl methoxycinnamate, isooctyl methoxycinnamate, 2-ethylhexyl 4-methoxycinnamate, pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate, sinapic acid, and a sinapic acid derivative; and
the salicylic acid derivative is at least one selected from the group consisting of octyl salicylate, homosalate, phenyl 3,5-dichlorosalicylate, 4,4′-isopropylidene-bis(phenolsalicylate), p-tert-butylphenyl salicylate, and p-octylphenyl salicylate; and
the methoxyphenone derivative is at least one selected from the group consisting of 2-hydroxy-4-n-octyloxybenzophenone, 2-hydroxy-4-methoxybenzophenone, 2,4-dihydroxybenzophenone, benzophenone-3, 2-hydroxy-4-(2′-ethylhexoxy)-benzophenone, 2-hydroxy-4-dodecyl-benzophenone, 2-hydroxy-4-methoxy-2′-carboxybenzophenone, 2-hydroxy-4(2′-hydroxy-3′-acryloxypropoxy) benzophenone, 2-hydroxy-4-[2′-hydroxy-3′-(methacryloxypropoxy)] benzophenone, 2,2′-dihydroxy-4-n-octyloxybenzophenone, 2-hydroxy-4-methoxy-4-chlorobenzophenone, 2-hydroxy-4-methoxy-2′,4′-dichlorobenzophenone, 1,3-bis(3′-hydroxy-4′-benzoylphenoxy)-2-propanol, 2-hydroxy-4-octadecyloxybenzophenone, 2,2′-dihydroxy-methoxybenzophenone, 2,2′-dihydroxy-4,4′-dimethoxybenzophenone, 2,2′,4,4′-tetrahydroxybenzophenone, and 2-hydroxy-4-acryloyloxyethoxybenzophenone; and
the benzotriazole derivative is at least one selected from the group consisting of 2-(2′-hydroxy-3′,5′-di-tert-phenyl)-5-chlorobenzotriazole, 2-(2′-hydroxy-5′-methylphenyl)benzotriazole, 2-(2′-hydroxy-5′-methylphenyl)benzotriazole, (2′-hydroxy-3′-tert-butyl-5′-methylphenyl)-5-chlorobenzotriazole, 2-(2′-hydroxy-3′,5′-di-tert-butylphenyl)-5-chlorobenzotriazole, methyl 3-(3-(2H-benzotriazol-2-yl)5-tert-butyl-4-hydroxyphenyl) acrylate, 2-(2′-hydroxy-3′,5′-dipentylphenyl)benzotriazole, 2-(2′-hydroxy-4′-n-octyloxyphenyl)benzotriazole, 2-(2′-hydroxy-5′-tert-octylphenyl)benzotriazole, 2-(2H-benzotriazol-2-yl)-4-(tert-butyl-6-sec-butyl)phenol, 2-(2H-benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol, 2,2′-methylenebis(6-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethylbutyl)phenol), 2-(2H-benzotriazol-2-yl)-6-(dodecyl)-4-methylphenol, and methylenebis-benzotriazolyltetramethylbutylphenol; and
the cyanoacrylic acid derivative is at least one selected from the group consisting of 2-cyano-3,3-diphenylacrylic acid 2-ethylhexyl ester, 2-cyano-3,3′-diphenyl ethyl acrylate, and 2-cyano-3,3-diphenyl isooctyl acrylate; and
the triazine derivative is at least one selected from the group consisting of 2,4,6-tris(2′n-butoxyphenyl)-1,3,5-triazine, ethylhexyl triazinone, diethylhexylbutyramidotriazinone, tris(2,2,6,6-tetramethyl-4-oxy-piperidinyl)-1,3,5-triazine, 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-[(hexyl) oxy]-phenol, 2-[4,6-bis(2,4-xylyl)-2-(1,3,5-triazinyl)]-5-octyloxyphenol, and bis-ethylhexyloxyphenol methoxyphenyl triazine; and
the benzoic acid derivative is at least one selected from the group consisting of diethylaminohydroxybenzoyl hexyl benzoate, 2-ethylhexyl-4-dimethylaminobenzoate, octyl-dimethyl-p-aminobenzoic acid, phenyl 2-hydroxybenzoate, m-phenylene dibenzoate, 3,5-di-tert-butyl-4-hydroxybenzoic acid-2,4-di-tert-butylphenyl ester, and 3,5-di-tert-butyl-4-hydroxybenzoic acid n-hexadecyl ester; and
the hindered amine compound is at least one selected from the group consisting of ethyl bis (2,2,6,6-tetramethylpiperazinone), 4-benzoyloxy-2,2,6,6tetramethylpiperidine, 2-(3,5-di-tert-butyl-4-hydroxy-benzyl)-2-butyl 1,3-malonic acid bis (1,2,2,6,6-pentamethyl-4-piper pyridyl) ester, tetra(2,2,6,6-tetramethyl-4-piperidinyl)-1,2,3,4-butane tetracarboxylate, bis (2,2,6,6-tetramethylpiperidinyl) sebacate, poly-{[6-[(1,1,3,3-tetramethylbutyl)-imino]-1,3,5, -triazine-2,4-diyl] [2-(2, 2,6,6, -tetramethylpiperidinyl)-imino-hexamethylene-[4-(2,2,6,6-tetramethylpyridinyl)-imino]], polymers of succinic acid and 4-hydroxy-2,2,6,6-tetramethyl-1-piperidinol, [[6-[(1, 1, 3,3-tetramethylbutyl) amino] s-triazine-2,4-di] [[(2,2,6,6-tetramethyl-4-piperidinyl) imino] hexylidene [(2,2,6,6-tetramethyl-4-piperidinyl) imino]] polymer, bis (or tri) (2,2,6,6-tetramethyl-4-piperidinyl)-bis (or mono) tridecyl-1,2,3,4-butane tetracarboxylate, bis (or tri) (1,2,2,6,6-pentamethyl-4-piperidinyl)-bis (or mono) tridecyl-1,2,3,4-butane tetracarboxylic acid ester, 4-(p-toluenesulfonamido)-2,2,6,6-tetramethylpiperidine, bis (1,2,2,6,6-pentamethyl 4-piperidinyl)-sebacate, N-triacetic acid (2,2,6,6-tetramethyl-4-piperidinyl) ester, N-triacetic acid (1,2,2,6,6-pentamethyl-4-piperidinyl) ester, tris (1,2,2,6,6-pentamethyl-4-piperidinyl)-phosphite, poly-(4(2,2,6,6-tetramethylpiperidinyl) imino-hexamethylene [4-(2,2,6,6-tetramethylpiperidinyl) imino]-ethylene, bis(1-octyloxy-2,2,6,6-tetramethyl-4-piperidinyl) sebacate, and hexamethylphosphoric triamide; and
the organic nickel compound is at least one selected from the group consisting of nickel tetra-n-butyl dithiocarbamate, 2,2′-thiobis (p-tert-octylphenol) nickel-n-butylamine complex, 2,2′-thiobis (p-tert-octylphenol) nickel, and 2,2′-thiobis (4-tert-octylphenoloxy) nickel.
But Tsuruta does not specifically disclose the listed materials of triazine derivative.
 However, Dian discloses triazine derivative based material [0040].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Dian’s material within Tsuruta’s device structure for the purpose of providing enhanced UV blocking. Thereby enhancing  luminosity control [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826